DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 4, 11, 14 and 20; and canceled claims 3 and 13 in the amendment filed on 2/16/2022. Claims 1, 2, 4-12 and 14-20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 2/16/2022 with respect to claims 1, 2, 4-12 and 14-20 have been fully considered and are persuasive. The objection and the rejections of the claims in the last office action have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Li Zhang (Reg. No. 70,902) on February 23, 2020.

In claims: Please, replace claims 1, 11 and 20 with the amended claims 1, 11 and 20 as below.

	1. (Currently Amended) A system, comprising:
	at least one data processor; and
	at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising:
		storing, in a first database table, a first set of configuration data for a software application and a second set of configuration data for the software application, the first set of configuration data being associated with a first globally unique identifier and the second set of configuration data being associated with a second globally unique identifier, the first set of configuration data and the second set of configuration data each including one or more customizations that add, remove, and/or modify at least one function of the software application;
		storing, in a second database table, a first condition for activating the first set of configuration data and a second condition for activating the second set of configuration data, the first condition and the second condition comprising a time and/or an occurrence of an event, the first condition associated with the first globally unique identifier, and the second condition associated with the second globally unique identifier;
		generating, based at least on the first globally unique identifier, a database view on the first database table and the second database table, the database view 
		activating the first set of configuration data in response to determining, based at least on the database view, that the first condition for activating the first set of configuration data is present.
	
	11. (Currently Amended) A computer-implemented method, comprising:
	storing, using at least one data processor and in a first database table, a first set of configuration data for a software application and a second set of configuration data for the software application, the first set of configuration data being associated with a first globally unique identifier and the second set of configuration data being associated with a second globally unique identifier, the first set of configuration data and the second set of configuration data each including one or more customizations that add, remove, and/or modify at least one function of the software application;
	storing, using the at least one data processor and in a second database table, a first condition for activating the first set of configuration data and a second condition for activating the second set of configuration data, the first condition and the second condition comprising a time and/or an occurrence of an event, the first condition associated with the first globally unique identifier, and the second condition associated with the second globally unique identifier;
	generating, using the at least one data processor based at least on the first globally unique identifier, a database view on the first database table and the second 
	activating, using the at least one data processor, the first set of configuration data in response to determining, based at least on the database view, that the first condition for activating the first set of configuration data is present.
	
	20. (Currently Amended) A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising:
	storing, in a first database table, a first set of configuration data for a software application and a second set of configuration data for the software application, the first set of configuration data being associated with a first globally unique identifier and the second set of configuration data being associated with a second globally unique identifier, the first set of configuration data and the second set of configuration data each including one or more customizations that add, remove, and/or modify at least one function of the software application;
	storing, in a second database table, a first condition for activating the first set of configuration data and a second condition for activating the second set of configuration data, the first condition and the second condition comprising a time and/or an occurrence of an event, the first condition associated with the first globally unique identifier, and the second condition associated with the second globally unique identifier;
, based at least on the first globally unique identifier, a database view on the first database table and the second database table, the database view including the first set of configuration data from the first database table and the first condition from the second database table; and
	activating the first set of configuration data in response to determining, based at least on the database view, that the first condition for activating the first set of configuration data is present.

Allowable Subject Matter
Claims 1, 2, 4-12 and 14-20 are allowed. (Renumber as 1-18).
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations:
	“storing, in a first database table, a first set of configuration data for a software application and a second set of configuration data for the software application, the first set of configuration data being associated with a first globally unique identifier and the second set of configuration data being associated with a second globally unique identifier, the first set of configuration data and the second set of configuration data each including one or more customizations that add, remove, and/or modify at least one function of the software application;
	storing, in a second database table, a first condition for activating the first set of configuration data and a second condition for activating the second set of configuration data, the first condition and the second condition comprising a time and/or an occurrence of an event, the first condition associated with the first globally unique identifier, and the second condition associated with the second globally unique identifier;
	generating, based at least on the first globally unique identifier, a database view on the first database table and the second database table, the database view including the first set of configuration data from the first database table and the first condition from the second database table; and
	activating the first set of configuration data in response to determining, based at least on the database view, that the first condition for activating the first set of configuration data is present”, as recited in the independent claims 1, 11 and 20.
	
	The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/24/2022